LACOMBE, Circuit Judge.
The relevant paragraphs are 402, covering “paper hangings and 'paper screens or fireboards, and all other paper not specially provided for,” and 407, “manufactures of paper, or of which paper is the component material of chief value.” The article in question consists of so-called “duplex lithographic transfer paper,” produced by pasting together two sheets of paper; one coated with a gummy substance, and the other uncoated. It is used in the manufacture of ceramic decalcomanias; the designs being printed on the gum*800my side and transferred to pottery ware. It is bought and sold as “duplex litho transfer paper.”
What we have said in the opinion in Hamilton v. United States (handed down herewith) 167 Fed. 796, applies with equal force to this transfer paper. It is still paper, and is as much within the classification of paragraph 402 as was the coated, colored, and embossed paper of De Jonge v. Magone, 159 U. S. 562,16 Sup. Ct. 119, 40 L. Ed. 260, within paragraph 392 of the act of 1883 (Act March 3, 1883, c. 121, § 6, Schedule M, 22 Stat. 510). The Board of General Appraisers was of the same opinion, but felt constrained by the decision of the Circuit Court, Northern District of California, in Stratton v. Olcovich, T. D. 26,339, to classify it as a manufacture of paper. We have examined the citation, which contains no argument, and which we find unpersuasive.
The decision is reversed.